In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Sullivan, J.), dated May 30, 2003, which denied his objections to an order of the same court (Kahlon, H.E.), dated July 8, 2002, which, after a hearing, and upon the parties’ consent, directed him to pay $250 per week as child support for the parties’ two children.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the appellant’s objections *764to the order dated July 8, 2002. There was no basis upon which he could object to the amount of his child support obligation set forth in that order, since it was established upon the consent of the parties (see Matter of Benerofe v Wechsler, 281 AD2d 476 [2001]).
The appellant’s remaining contentions are without merit. Santucci, J.P., Florio, Krausman and Schmidt, JJ., concur.